     Case: 4:20-cv-00032-DMB-JMV Doc #: 65 Filed: 11/23/20 1 of 1 PageID #: 266


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION



BRUCE ELLIS, doing business
as Delta Cinema, ET AL.                                                           PLAINTIFFS

V.                                                               NO. 4:20CV00032-DMB-JMV

CLARKSDALE PUBLIC UTILITIES, ET. AL.                                            DEFENDANTS




                                  ORDER LIFTING STAY

       This matter is before the Court consistent with the Order [51] staying discovery pending a

ruling on Clarksdale’s dispositive motion. The District Judge has now ruled on the motion. See

Doc. #63. Accordingly, the stay of discovery should be lifted.

       IT IS, THEREFORE, ORDERED that the stay of discovery is hereby LIFTED.

       This 20th day of November, 2020.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
